EXHIBIT 10.05

 

[image_001.jpg]

 



August 19, 2010



 

 

Mr. Jerry Koslow

1700 Industrial Road

Las Vegas, NV 89102

 

Dear Mr. Koslow:

 

Further to our recent discussions regarding your potential promotion with Gaming
Partners International Corporation (GPIC), we are pleased to confirm our formal
offer of employment to you on the terms and conditions set out in this letter.
Kindly acknowledge your formal acceptance of this offer by executing the
original of this letter and returning it to me.

 

You have been offered and have accepted the full-time position of Chief
Financial Officer and Treasurer of Gaming Partners International Corporation and
Gaming Partners International USA, Inc. effective August 19, 2010, and reporting
to the President and CEO. Your responsibilities will include the accounting,
financial reporting, control, finance, banking, credit, information technology,
internal audit, investor relations, M&A, risk management, SEC reporting, stock
administration, strategic planning, taxation and treasury functions of GPIC and
its subsidiaries together with such further duties and requirements as we may
reasonably request of you from time to time, including the timely implementation
and testing of GPIC’s Section 404 internal controls and procedures. You will
also act as the “financial” liaison with the Board of Directors and the primary
contact for the Audit Committee Chair.

 

The terms of your employment will be as follows:

 

1.       Base Salary$175,000 annually (earned and paid biweekly $6730.77) with a
35% bonus potential based on the executive bonus plan

 

2.       Commencement Date August 19, 2010

 



3.       BenefitsYou will be eligible to participate in the GPIC benefits plans
which GPIC customarily makes available to its employees, which currently consist
of health, dental, vision, disability and life insurance.

 

4.       VacationYou will be entitled to four (4) weeks (20 days) per annum of
paid vacation to be taken at a time convenient to both you and GPIC.

 

5.       ExpensesAll reasonable expenses incurred to do business on behalf of
GPIC will be reimbursed upon submitting an approved expense report.

 

6.       SeveranceExcept as expressly provided below, if your employment with
GPIC is terminated, you shall be entitled to receive only your base salary
through the date of termination. In the event that after your first full year of
employment with GPIC your employment is terminated for any reason other than by
GPIC for cause or by you for any reason, your severance entitlement will be
three (3) months of your base salary and payable as soon as practicable after
your termination date. Cause is defined as repeated and continuing violations of
GPIC’s policies, gross misconduct (such as theft or other felonious actions),
continuing and unexcused failure to perform your duties in a manner materially
detrimental to GPIC or any subsidiary, or a material breach of the
confidentiality or other clause in the “Employee Non-Disclosure Agreement.” The
Board of Directors of GPIC will determine if cause exists.

 

 

 



Gaming Partners International Corporation

1700 Industrial Road Las Vegas, NV 89102

 

Phone: 1-800-728-5766 - Phone: 702-384-2425 - Fax: 702-384-1965 -
www.gpigaming.com - info@gpigaming.com

 





 

 

 

[image_001.jpg] 

 

You understand that GPIC is subject to gaming laws and regulations in various
jurisdictions throughout the world. Accordingly, your employment and the terms
of this letter are subject to any applicable gaming regulatory approvals or
actions. GPIC may terminate this letter and your employment for cause if you are
found unsuitable by any regulatory authority, if you fail to cooperate in any
regulatory investigation or if in GPIC’s reasonable opinion any of your
activities endanger or would impose materially adverse restrictions on any
gaming license of GPIC or its affiliates. As required by GPI’s Compliance Plan,
you will be required to complete an internal Due Diligence Questionnaire prior
to commencing employment.

 

GPIC asks that you complete the “Employee Non-Disclosure Agreement” prior to
commencing employment. In part, this agreement requests that a departing
employee refrain from using or disclosing “Confidential Information” (as defined
therein) in any manner which might be detrimental to or conflict with the
business interests of GPIC or its employees.

 

We hope that you and GPIC find mutual satisfaction with your employment.
Nevertheless, employees have the right to terminate their employment at any time
with or without cause or notice, and GPIC reserves for itself an equal right.
Your employment with GPIC shall be for no specific period of time and you will
be an “at will” employee.

 

This letter and the “Employee Non-Disclosure Agreement” contain the entire
agreement with respect to your employment, which shall be governed by and
interpreted in accordance with the laws of the State of Nevada. The terms of
this offer may only be changed by written agreement, although GPIC may from time
to time, in it sole discretion, and adjust the salaries and benefits paid to you
and its other employees.

 

Sincerely,

 

/s/ Gregory S. Gronau

Gregory S. Gronau

President and Chief Executive Officer

Gaming Partners International Corporation

 

 

 

 

I accept the terms and conditions as outlined in this offer letter.

 

Date: August 19, 2010

 

/s/ Gerald W. Koslow

Gerald W. Koslow

Chief Financial Officer

Gaming Partners International Corporation

 

 

 

 



Gaming Partners International Corporation

1700 Industrial Road Las Vegas, NV 89102

 

Phone: 1-800-728-5766 - Phone: 702-384-2425 - Fax: 702-384-1965 -
www.gpigaming.com - info@gpigaming.com



 



 



 

 